PREWITT, Presiding Judge.
Movant was convicted of second-degree murder and sentenced to life imprisonment. He sought to vacate that conviction by a motion under Rule 27.26. Following an evidentiary hearing the trial court made findings of fact and conclusions of law and entered judgment denying the motion. Movant appeals.
Movant contended that the state suppressed evidence of statements that a witness made “exonerating” him. Movant had the burden of establishing his grounds for relief by a preponderance of the evidence. Rule 27.26(f). Movant and his trial attorney were the only witnesses. The trial court determined that movant had not met that burden. Our review is limited to determining whether the findings, conclusions and judgment are clearly erroneous. Rule 27.26(j).
The judgment of the trial court was based on findings of fact which were not clearly erroneous and no error of law appears. A further opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
HOGAN, FLANIGAN and MAUS, JJ., concur.